 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     SAMUEL F. VALDEZ,                                CASE NO. C18-5369 BHS
 7
                             Petitioner,              ORDER ADOPTING REPORT
 8           v.                                       AND RECOMMENDATION

 9   JERI BOE,

10                           Respondent.

11

12           This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 37. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16           (1)   The R&R is ADOPTED;

17           (2)   Petitioner’s habeas petition is dismissed without prejudice; and

18           (3)   The Clerk shall enter a judgment and close the case.

19           Dated this 19th day of March, 2019.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

23
     ORDER
24
